East 72nd, LLC v Metropolitan Transp. Auth. (2021 NY Slip Op 04788)





East 72nd, LLC v Metropolitan Transp. Auth.


2021 NY Slip Op 04788


Decided on August 26, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 26, 2021

Before: Acosta, P.J., Webber, Mazzarelli, Kennedy, JJ.


Index No. 401320/11 Appeal No. 14081 Case No. 2020-05001 

[*1]East 72nd, LLC, (Block 1426, Lot 25), Claimant-Appellant,
vMetropolitan Transportation Authority, Condemnor-Respondent.


Goldstein, Rikon, Rikon & Houghton, P.C., New York (Jonathan Houghton of counsel), for appellant.
Applebaum Katz Brodsky PLLC, New York (Kenneth J. Applebaum of counsel), for respondent.

Order, Supreme Court, New York County (Martin Shulman, J.), entered June 30, 2020, which granted condemnor's motion for summary judgment dismissing the proceeding, unanimously affirmed, without costs.
The court properly granted condemnor's motion for summary judgment. No issues of fact remain whether condemnor could have acquired the easements on the property, which is located within a "Special Transit Land Use District" (see  New York City Zoning Resolution § 95-00 et seq. ), without payment to claimant upon its redevelopment of the property. Nor do issues of fact remain regarding claimant's ability to build above the permanent easements without additional cost. There is no other basis to disturb the court's determinations concerning valuation (see generally Matter of Town of Islip [Mascioli] , 49 NY2d 354, 360 [1980]).
We have considered claimant's remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: August 26, 2021